Order entered May 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01235-CR
                                      No. 05-13-01237-CR

                                   JOHN CLOUD, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F93-61603-N and F93-60604-N

                                            ORDER
       Before the Court is appellant’s May 2, 2014 “Motion to Lift Abatement [and] Notice of

New Address.” In the motion, appellant asserts he has had “erratic” mail delivery and requests

copies of all orders, motions, and “other” filed in this appeal since January 23, 2014.

       We note that appellant’s new address is reflected in our case management system. We

GRANT appellant’s motion to lift abatement to the extent that we DIRECT the Clerk of the

Court to send appellant copies of the Court’s orders of March 17, 2014, March 18, 2014, the

memorandum opinion of March 26, 2014, and the order of April 24, 2014. We DENY as moot

appellant’s motion to abate.
/s/   LANA MYERS
      JUSTICE